Citation Nr: 1045950	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  10-21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1943 to February 1946.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2009 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in St. 
Louis, Missouri.  This case has been advanced on the docket.


FINDING OF FACT

A private examiner has linked the Veteran's hearing loss and 
tinnitus to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in July 2009 the Veteran was informed of 
the evidence and information necessary to substantiate the 
claims, the information required of the appellant to enable VA to 
obtain evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support of 
the claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.  In the July 2009 
letter, the Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an award 
of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice was completed prior to the initial AOJ 
adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service entrance and separation examinations are 
associated with the claims file, as are reports of VA and private 
audiological examinations.  In August 2009 the Veteran underwent 
a VA examination that addresses the medical matters presented by 
this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the August 2009 VA 
examiner's opinion is more than adequate.  The August 2009 
examiner elicited information concerning the Veteran's military 
service, and the noise exposure received therein.  The opinion 
considered the pertinent evidence of record, and included a 
specific reference to the Veteran's service treatment records, 
including his service separation examination.  Supporting 
rationale was provided for the opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as organic 
diseases of the nervous system) may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  


In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination 
of whether a veteran has a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

The Veteran asserts that he has hearing loss and tinnitus as a 
result of being exposed to acoustic trauma while serving with an 
artillery unit.  The Veteran's DD 214 reveals that he served as a 
topographic surveyor.

The Veteran's service entrance examination noted bilateral 
whisper test results of 20/20.  The Veteran's service separation 
examinations noted that the Veteran's ears were normal and 
indicated bilateral whisper test results of 15/15; there was no 
audiological testing.

In a statement received in August 2009 the Veteran stated that he 
had first become aware of his hearing loss just two months prior.  
The Veteran indicated that background noise prevented him from 
hearing people sitting near him at a table.

At an August 2009 VA audiological examination, the Veteran 
reported exposure to noise during service while participating in 
artillery training; the Veteran indicated that he did not 
participate in combat while serving in France.  Some occupational 
noise exposure was reported.  It was reported that the Veteran 
indicated that his tinnitus had its onset 1-2 years prior.  The 
Veteran stated that his tinnitus was intermittent but occurred 
once a day.  The reported audiometric findings demonstrated right 
ear and left ear hearing loss disability for VA purposes.  38 
C.F.R. § 3.385.  The right ear had a normal to mild sensorineural 
hearing loss and the left ear had a normal to moderately severe 
sensorineural hearing loss.  The diagnosis was asymmetrical 
hearing loss.  The examiner essentially stated that it was less 
likely as not that tinnitus and bilateral hearing loss were 
related to the Veteran's military service.  The examiner 
commented as follows:

Hearing examinations found in the [service 
medical records] were spoken whisper tests, 
which are not valid measures to diagnose or 
to rule out hearing loss.  Today's results 
revealed an asymmetrical high frequency 
hearing loss that's configuration is not 
consistent with acoustic trauma.  The 
veteran reported a post-military history of 
occupational noise exposure.  [Service 
medical records] were negative for 
tinnitus.  The veteran could not link his 
tinnitus to military service.  The tinnitus 
began only 1-2 years ago and is likely 
secondary to the same etiology that caused 
the veteran's current degree of hearing 
loss.

In May 2010 letter, J.D., MS CCC-A, noted that the Veteran had 
undergone an audiological evaluation.  The Veteran reported a 
history of noise exposure while serving in the military, and 
indicated that he had had intermittent tinnitus during service.  
The private examiner then stated as follows:

It is my opinion that it is more likely 
than not that [apparently meant to be the 
Veteran's name]'s hearing loss and tinnitus 
is related to his military noise exposure 
and it may have worsened as a civilian.  
This opinion is based on case history, 
configuration of hearing loss, and onset of 
tinnitus.

As normal hearing was demonstrated on examination for enlistment 
into service, the presumption of soundness on induction attaches 
as to right ear and left ear hearing ability.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2010).

The evidence of record contains an opinion favorable to the 
Veteran's claims and an opinion that rejects the Veteran's claim.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36,40 (1994).  Further, the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).

With these considerations in mind, the Board is unable to 
distinguish the probative weight of the May 2010 private 
examiner's opinion from the August 2009 VA examiner's opinion.  
Both examiners noted the Veteran's history of noise exposure, and 
both performed a contemporaneous examination of the Veteran.  
Further, both examiners did provide a rationale for their 
opinions, and both appeared to reference the same clinical 
finding (the May 2010 private examiner noted "configuration" of 
hearing loss, while the August 2009 VA examiner noted 
"asymmetrical" hearing loss) in support of their opinions.  
While the May 2010 private examiner did not reference the 
Veteran's service entrance and separation examinations, the 
August 2009 VA examiner specifically noted that the Veteran's 
service hearing examinations were not valid measures to diagnose 
or rule out hearing loss.  

The Board finds that the evidence of record as a whole is in 
equipoise as to a nexus to service.  Resolving doubt in the 
Veteran's favor, the Board finds that service connection for 
hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


